DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/591411, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, in the preliminary amendment to the claims filed 8/18/2021, Claim 2 lines 12-15 recite the limitation “an individual section of the wavelength conversion member includes a quantum dot material that converts blue light to red light and another individual section of the wavelength conversion member includes another quantum dot material that converts blue light to green light, wherein the quantum dot materials are in predetermined regions”, and Claim 18 lines 16-19 recite the limitation “an individual section of the wavelength conversion member includes a quantum dot material that converts blue light to red light and another individual section of the wavelength conversion member includes another quantum dot material that converts blue light to green light, wherein the quantum dot materials are in predetermined regions”.  However, the ‘411 application does not provide support for these limitations pertaining to inclusion of an individual section of the wavelength conversion member including a quantum dot material that converts blue light to red light and another individual section of the wavelength conversion member includes another quantum dot material that converts blue light to green light, the quantum dot materials are in predetermined regions.  Therefore, the filing date of the subject matter of these claims and claims depending therefrom, being Claims 2-22, is later than the filing date of the ‘411 application, and is 8/18/2021.  Therefore, this application is not eligible to be a Continuation of the ‘411 application, but rather a Continuation-in-Part.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the individual section of the wavelength conversion member including a quantum dot material that converts blue light to red light and the another individual section of the wavelength conversion member including the another quantum dot material that converts blue light to green light, the quantum dot materials being in predetermined regions of Claim 2 lines 12-15 and Claim 18 lines 16-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
   Claim 2 line 11 recites the phrasing “individual sections of the wavelength conversion members”, Claim 2 line 12 recites the phrasing “an individual section of the wavelength conversion member”, Claim 2 line 13 recites the phrasing “another individual section of the wavelength conversion member”, and Claim 2 line 14 recites the phrasing “predetermined regions”.  Such phrasings are not found in the Specification.
   Claim 18 line 15 recites the phrasing “individual sections of the wavelength conversion members”, Claim 18 line 16 recites the phrasing “an individual section of the wavelength conversion member”, Claim 18 lines 17-18 recites the phrasing “another individual section of the wavelength conversion member”, and Claim 18 line 19 recites the phrasing “predetermined regions”.  Such phrasings are not found in the Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 2, lines 10-15 recite the limitation “wall portions between adjacent light sources of the plurality of light sources, the wall portions having top flat surfaces upon which individual sections of the wavelength conversion members cover and in which an individual section of the wavelength conversion member includes a quantum dot material that converts blue light to red light and another individual section of the wavelength conversion member includes another quantum dot material that converts blue light to green light, wherein the quantum dot materials are in predetermined regions”.  It is unclear as to whether there are intended to be multiple wall portions such that wall portions are disposed between each pair of adjacent light sources of the plurality of light sources and an individual wavelength conversion member of the plurality of wavelength conversion members is disposed on the top flat surface of each respective wall portion, or whether a single wavelength conversion member is intended to be disposed over the respective top flat surfaces of all of the multiple wall portions, or whether only one set of wall portions are intended to be disposed between a single pair of adjacent light sources of the plurality of light sources and a single wavelength conversion member is intended to be disposed on the top flat surface of the wall portions.  Furthermore, it is unclear as to whether the individual section of the wavelength conversion member including the quantum dot material that converts blue light to red light or the another individual section of the wavelength conversion member including the another quantum dot material converting blue light to green light are intended to be the same as the individual sections of the wavelength conversion members cover the top flat surfaces of the wall portions, or are intended to be individual sections not specifically corresponding to the individual sections of the wavelength conversion members covering the top flat surfaces of the wall portions.  Therefore, it is unclear as to how many sets of wall portions are intended to be included in the scope of the claim, and the arrangement of the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light included in the scope of the claim.  For the purpose of examination, the examiner has looked to the Specification and Drawings for clarity, but subject matter describing and Figures depicting a wavelength conversion member having the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light are not included.  Therefore, Claim 2 and claims depending therefrom have not been further treated on the merits.  The applicant is encouraged to clarify in the claim language the intended arrangement of the wall portions, top flat surfaces, and individual sections of the wavelength conversion member or members, including the arrangement of the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light in the predetermined regions in the claim language.  The applicant is further directed to the prior art references listed below when considering amended claim language.  Finally, the examiner notes that any amendments must be fully supported by the original disclosure.
With regards to Claim 18, lines 14-19 recite the limitation “wall portions between adjacent light sources of the plurality of light sources, the wall portions having top flat surfaces upon which individual sections of the wavelength conversion members cover and in which an individual section of the wavelength conversion member includes a quantum dot material that converts blue light to red light and another individual section of the wavelength conversion member includes another quantum dot material that converts blue light to green light, wherein the quantum dot materials are in predetermined regions”.  It is unclear as to whether there are intended to be multiple wall portions such that wall portions are disposed between each pair of adjacent light sources of the plurality of light sources and an individual wavelength conversion member of the plurality of wavelength conversion members is disposed on the top flat surface of each respective wall portion, or whether a single wavelength conversion member is intended to be disposed over the respective top flat surfaces of all of the multiple wall portions, or whether only one set of wall portions are intended to be disposed between a single pair of adjacent light sources of the plurality of light sources and a single wavelength conversion member is intended to be disposed on the top flat surface of the wall portions.  Furthermore, it is unclear as to whether the individual section of the wavelength conversion member including the quantum dot material that converts blue light to red light or the another individual section of the wavelength conversion member including the another quantum dot material converting blue light to green light are intended to be the same as the individual sections of the wavelength conversion members cover the top flat surfaces of the wall portions, or are intended to be individual sections not specifically corresponding to the individual sections of the wavelength conversion members covering the top flat surfaces of the wall portions.  Therefore, it is unclear as to how many sets of wall portions are intended to be included in the scope of the claim, and the arrangement of the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light included in the scope of the claim.  For the purpose of examination, the examiner has looked to the Specification and Drawings for clarity, but subject matter describing and Figures depicting a wavelength conversion member having the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light are not included.  Therefore, Claim 18 and claims depending therefrom have not been further treated on the merits.  The applicant is encouraged to clarify in the claim language the intended arrangement of the wall portions, top flat surfaces, and individual sections of the wavelength conversion member or members, including the arrangement of the quantum dot materials converting blue light to red light and the quantum dot materials converting blue light to green light in the predetermined regions in the claim language.  The applicant is further directed to the prior art references listed below when considering amended claim language.  Finally, the examiner notes that any amendments must be fully supported by the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The applicant is directed to form 892, and particularly the references Li (US 2009/0101930), which discloses at least a light emitting device including a plurality of light sources disposed on a light reflecting substrate and having a plurality of wavelength conversion members such that there are regions with a material for converting blue light into green light and regions with a material for converting blue light into red light, Li (US 2017/0068132), which discloses at least a light source for a backlight display including an LED with a wavelength conversion member disposed on a flat top surface of a plurality of wall portions surrounding the LED, part of the wavelength conversion member include a quantum dot material converting blue light into green light and a quantum dot material converting blue light into red light, Tanabe (US 2015/0055052), which discloses at least a display device including a plurality of light sources disposed on a reflection substrate, and an optical member covering the light sources and supported by a plurality of studs, Seo (US 2013/0050616), which discloses at least a display device including a plurality of light sources each having a plurality of wall portions disposed thereabout, and having a wavelength conversion member disposed above the light sources, connection portions connecting adjacent wavelength conversion members, Jung (US 2012/0140520), Shin (US 2007/0145398), which discloses a display device including a plurality of light sources disposed on a reflection substrate, a plurality of wall portions disposed about each light source, Baek (US 2015/0219323), which discloses at least a display device including a plurality of light sources having a plurality of wall portions disposed thereabout, a plurality of wavelength conversion members disposed on the plurality of wall portions and including quantum dot materials, and Zhao (US 11,112,649), which discloses at least a display device including a plurality of wavelength conversion members, an arrangement in which each wavelength conversion member being composed of a section with a quantum dot material converting blue light to red light and a section with a quantum dot material converting blue light to green light, and an arrangement in which the layer including the wavelength conversion members include sections with a wavelength conversion member formed from a quantum dot material converting blue light to red light and sections with a wavelength conversion member formed from a quantum dot material converting blue light to green light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875